DETAILED ACTION

This action is in response to the amendment filed on 4/19/21.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Henry on 5/26/21.
The application has been amended as follows: 
In the Claims:
In claim 4, line 2 delete “the said drive means” and insert therein - - drive means - -.
In claim 10, line 2 delete “the drive means” and insert therein - - drive means - -.
In claim 11, line 5 delete “the item” and insert therein - - an item - -.
Cancel claims 14 and 15.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of applicants amendments filed on 4/19/21 the previous rejections as set forth in the Office action mailed on 1/19/21 are withdrawn.
Newly cited Lazzaroni (U.S. Patent Application Publication 2014/0026810) discloses a tape dispenser with a wetting system comprising a fluid reservoir or bottle (42) having a valve (62) offset to a housing (12), a vessel (44) having a post (64), and a wetting roller (46) (Figures 3-6 and Paragraphs 0030 and 0031). 
The prior art of record (including that applied in the Office action mailed on 1/19/21 and newly cited Lazzaroni) fails to teach or suggest a hand held apparatus for the supply, activation and dispensing of a length of adhesive tape as claimed and including the user activation means are provided and located adjacent to a handle portion of the housing in combination with the liquid application station including a reservoir received in a base of the housing, the reservoir including a cap in connection with a receiving tube leading to a sump assembly located in the base, the sump assembly including a cavity and a brush chassis with a brush, wherein the reservoir is located at a first side of the length of tape and the sump assembly is located at a second side of the length of tape opposing the first side, and the tube passes through the housing between the first and second sides and, when located with the cap, opens a valve in the cap to allow liquid to flow from the reservoir, through the tube, into the cavity and along the bristles of the brush to be available to be applied from the bristles to activate the adhesive coating on the second side of the length of tape as it passes to the dispensing outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L GOFF II whose telephone number is (571)272-1216.  The examiner can normally be reached on 7:30 AM - 4:00 PM EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN L GOFF II/Primary Examiner, Art Unit 1746